DETAILED ACTION
Response filed on 4/6/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, 9, 11, 13, and 18-19 are amended.
Claims 3, 5-8, 12, 14-17, and 20  are canceled.
Claims 21-31 are newly added.
Claims 1-2, 4, 9-11,  13, 18-19, and 21-31 are pending for examination.
Response to arguments






Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter

Claims 1-2, 4, 9-11,  13, 18-19, and 21-31, renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior arts of record, YANG and CILI, in combination with other claim elements in claim 1, fail to teach the functional limitation of, "transmitting the SR in the SR occasion based at least in part on determining that the SR occasion occurs within the threshold amount of time prior to the start of the CDRX on duration of the UE," as recited in amended claim 1.
Independent claims 11 and 19, as amended, recite similar features. Therefore, independent claims 1, 11, and 19 are allowable.  
Dependent claims, 2, 4, 9-10,  13, 18, and 21-31 are allowable based on their dependence on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462